DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 03/01/2021 has been entered and considered. Upon entering, Claims 17-31 were pending.
Response to Arguments
3.	Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
4.	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant alleges that Jung38 provides no teaching or suggestion of making any changes to the time interval between sending asking signals, the examiner respectfully disagrees. As depicted in the portions of Jung38 clearly state that “when a change in the load of the primary core is detected, measures the delay time from the output time of an asking signal, asking what the object on the non-contact power transmission apparatus is, to the time of receipt of a response signal corresponding to the asking signal, the signals being transmitted via the primary core, compares the measured time with a reference standby time, and, if the measured time is shorter than the reference standby time, determines that the object is a foreign substance, and if the measured time is longer than the reference standby time, determines that the object is the normal non-contact power receiving apparatus, and sends out the wireless power signal.” As seen in the highlighted portions above the prior art states that when a change in load occurs a measurement of the delay time from the output time of an asking signal is taken, this time interval is used to determine possible actions in the case of Jung38 these actions are achieved if a particular circumstances occurs for example the measured time is shorter than the reference standby time, determines that the object is a foreign substance. Hence as interpreted by the examiner shortening the time interval of the next measurement. 
In addition limiting the time to a particular value (i.e. shorter or longer) alone is not considered novel with considering the state of the art and the skill of those within the flied, the term itself of shortening is not bound by a particular value. In other words as currently expressed the shortening could be 20 hours, 20mins, 20 seconds or 2 seconds less would all read on the limitations as currently claimed. The Examiner suggest that applicant be more precise in the recitation of the terms such as adding a particular numerical value or range to the time interval in addition to structural limitation that can differentiate the currently claimed application with the cited prior art. 
Therefore, the rejection is maintained. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 17, 21-22, 26-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dibben et al. (WO 2009/081115) in view of Jung et al. (US 2011/0140538) hereinafter Jung38.
Regarding claim 17, Dibben teaches a method implemented by an apparatus, comprising: 
determining a power level value of transmitted wireless energy (see figures1 and 13A-13B; and page 16, lines 4-13 and page 35, lines 1-21; a system for transferring power from a primary unit to a secondary unit separable from the primary unit by electromagnetic induction; the primary unit including: a primary coil; an alternating voltage or current source coupled to the primary coil; means (e.g. circuitry) for adjusting the voltage or current of the primary coil between at least two levels; means (e.g. circuitry) for determining the power drawn by the primary coil; the secondary unit including: a secondary coil; a voltage or current converter; wherein said voltage or 
However, Dibben does not explicitly teach shortening a time interval between adjacent executions of a foreign object detection method.
Jung38 teaches the non-contact power transmission apparatus may include a primary core, which wirelessly sends out a wireless power signal to a non-contact power receiving apparatus having a secondary core, which is operated such that, when a change in the load of the primary core is detected, measures the delay time from the output time of an asking signal, asking what the object on the non-contact power transmission apparatus is, to the time of receipt of a response signal corresponding to the asking signal, the signals being transmitted via the primary core, compares the measured time with a reference standby time, and, if the measured time is shorter than the reference standby time, determines that the object is a foreign substance, (see par. [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung38 into the method of Dibben in order to accurately perceiving the state of the receiver side and efficiently controlling the power.
Regarding claim 21, furthermore Dibben discloses the method according, wherein said power level value of the transmitted wireless energy is derived from a 
Regarding claim 22, Dibben teaches an apparatus comprising at least one processor, memory including computer program code (see page 47, line 25 – page 48, line 2; the various features may be implemented in hardware, or as software modules running on one or more processors…The invention also provides a computer program or a computer program product for carrying out any of the methods described herein, and a computer readable medium having stored thereon a program for carrying out any of the methods described herein. A computer program embodying the invention may be stored on a computer-readable medium, or it could, for example, be in the form of a signal such as a downloadable data signal provided from an Internet website, or it could be in any other form), the memory and the computer program code configured to, with the at least one processor, cause the apparatus to: determine a power level value of transmitted wireless energy (see figures1 and 13A-13B; and page 16, lines 4-13 and page 35, lines 1-21; a system for transferring power from a primary unit to a secondary unit separable from the primary unit by electromagnetic induction; the primary unit including: a primary coil; an alternating voltage or current source coupled to the primary coil; means (e.g. circuitry) for adjusting the voltage or current of the primary coil between at least two levels; means (e.g. circuitry) for determining the power drawn by 
However, Dibben does not explicitly teach shorten a time interval between adjacent executions of a foreign object detection method on a basis of said power level value of the transmitted wireless energy.
Jung38 teaches the non-contact power transmission apparatus may include a primary core, which wirelessly sends out a wireless power signal to a non-contact power receiving apparatus having a secondary core, which is operated such that, when a change in the load of the primary core is detected, measures the delay time from the output time of an asking signal, asking what the object on the non-contact power transmission apparatus is, to the time of receipt of a response signal corresponding to the asking signal, the signals being transmitted via the primary core, compares the measured time with a reference standby time, and, if the measured time is shorter than the reference standby time, determines that the object is a foreign substance, (see par. [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung38 into the 
Regarding claim 26, furthermore Dibben discloses the apparatus, wherein said power level value of the transmitted wireless energy is derived from a second power level value received from a wireless energy receiver, (see page 35, lines 15-21; the system when a foreign object is detected. Here, the first measurement set is assumed to show a significant difference in power levels, so it is immediately followed by a second set of such measurements. lf the two sets of measurements are consistent with one another, the system then reduces the power supply to zero, to prevent power from being delivered into the foreign object 30 and heating it).
Regarding claim 27, Dibben teaches a computer program product embodied on a non-transitory computer readable medium, comprising computer program code configured to, when executed on at least one processor (see page 47, line 25 – page 48, line 2; the various features may be implemented in hardware, or as software modules running on one or more processors…The invention also provides a computer program or a computer program product for carrying out any of the methods described herein, and a computer readable medium having stored thereon a program for carrying out any of the methods described herein. A computer program embodying the invention may be stored on a computer-readable medium, or it could, for example, be in the form of a signal such as a downloadable data signal provided from an Internet website, or it could be in any other form), cause an apparatus to: determine a power level value of transmitted wireless energy (see figures1 and 13A-13B; and page 16, lines 4-13 and page 35, lines 1-21; a system for transferring power from a primary unit to a secondary 
However, Dibben does not explicitly teach shorten a time interval between adjacent executions of a foreign object detection method on a basis of said power level value of the transmitted wireless energy.
Jung38 teaches the non-contact power transmission apparatus may include a primary core, which wirelessly sends out a wireless power signal to a non-contact power receiving apparatus having a secondary core, which is operated such that, when a change in the load of the primary core is detected, measures the delay time from the output time of an asking signal, asking what the object on the non-contact power transmission apparatus is, to the time of receipt of a response signal corresponding to the asking signal, the signals being transmitted via the primary core, compares the measured time with a reference standby time, and, if the measured time is shorter than 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung38 into the computer program product embodied on a non-transitory computer readable medium of Dibben in order to accurately perceiving the state of the receiver side and efficiently controlling the power.
Regarding claim 31, furthermore Dibben discloses the computer program product, wherein said power level value of the transmitted wireless energy is derived from a second power level value received from a wireless energy receiver, (see page 35, lines 15-21; the system when a foreign object is detected. Here, the first measurement set is assumed to show a significant difference in power levels, so it is immediately followed by a second set of such measurements. lf the two sets of measurements are consistent with one another, the system then reduces the power supply to zero, to prevent power from being delivered into the foreign object 30 and heating it).     
7.	Claims 20, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dibben et al. (WO 2009/081115) in view of Jung et al. (US 2011/0140538) hereinafter Jung38, and further in view of Jung et al. (US 2014/0266036) hereinafter Jung36.
Regarding claim 20, the combination of Dibben and Jung38 teach the method according to claim 17, but Dibben and Jung38 do not explicitly teach further comprising: performing a second determination of the power level value: and based on a decrease 
Jung36 teaches based on a decrease of the power level value detected based on the second determination, increasing the time interval between the adjacent executions of the foreign object detection method, (see par. [0126-0127] and [0143-0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung36 into the method of Dibben and Jumg38 in order to set the detection period to a value which has been verified by experiments as safe, and by doing so, various factors such as heat developed by a foreign object, which may be caused during wireless charging and lead to a dangerous situation, may be prevented.
Regarding claim 25, the combination of Dibben and Jung38 teach the apparatus according to claim 23, wherein the memory and the computer program code configured to, with the at least one processor, but Dibben and Jung38 do not explicitly teach based on a decrease of the power level value of the transmitted wireless energy, increase the time interval between the adjacent executions of the foreign object detection method.
Jung36 teaches based on a decrease of the power level value of the transmitted wireless energy, increase the time interval between the adjacent executions of the foreign object detection method, (see par. [0126-0127] and [0143-0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung36 into the apparatus of Dibben and Jumg38 in order to set the detection period to a value which has been verified by experiments as safe, and by doing so, various factors such as heat 
Regarding claim 30, the combination of Dibben and Jung38 teach the computer program product according to claim 28, wherein the computer program code configured to, when executed on the at least one processor, but Dibben and Jung38 do not explicitly teach based on a decrease of the power level value of the transmitted wireless energy, increase the time interval between the adjacent executions of the foreign object detection method.
Jung36 teaches based on a decrease of the power level value of the transmitted wireless energy, increase the time interval between the adjacent executions of the foreign object detection method, (see par. [0126-0127] and [0143-0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jung36 into the computer program product of Dibben and Jumg38 in order to set the detection period to a value which has been verified by experiments as safe, and by doing so, various factors such as heat developed by a foreign object, which may be caused during wireless charging and lead to a dangerous situation, may be prevented.     
Allowable Subject Matter
8.	Claims 18-19, 23-24, and 28-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  claim 18 is allowed because the prior art of record taken alone or in combine 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                         
/TOAN T VU/Primary Examiner, Art Unit 2836